Citation Nr: 0727840	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a gastrointestinal 
disorder claimed as sliding hiatal hernia, dyspepsia, 
gastroesophageal reflux disease (GERD), to include as 
secondary to a service-connected post traumatic arthritis of 
the first service-connected metatarsophalangeal (MTP) joint, 
right foot.

6.  Entitlement to service connection for a right foot/heel 
disorder to include as secondary to a service-connected post 
traumatic arthritis of the first service-connected 
metatarsophalangeal (MTP) joint, right foot.

7.  Entitlement to an initial compensable rating for a 
peroneal tendon snapping syndrome of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to March 
1976.
        
This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, which include a July 2002 rating decision which 
denied service connection for the right foot and heel 
condition as secondary to a right great toe condition, a 
December 2002 rating decision which in part denied service 
connection for conditions of the low back, right knee, left 
knee and tinnitus.  Also on appeal is a September 2003 rating 
decision which denied service connection for a stomach/hernia 
condition as secondary to a right great toe condition and 
granted service connection for a right ankle condition of 
peroneal snapping syndrome and assigned an initial 
noncompensable evaluation.  Although the veteran filed 
notices of disagreement with additional issues, he 
specifically limited his appeal to be these enumerated issues 
on his February 2004 substantive appeal.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that a remand is necessary 
to properly develop all issues for adjudication and to ensure 
due process in this matter.  First the Board notes that 
additional VA records pertinent to the issues on appeal were 
obtained after the December 2003 statement of the case, with 
no subsequent AOJ review of this evidence.  There was no 
waiver of AOJ review of this evidence.  Thus the AOJ should 
be given the opportunity to review this evidence.

Regarding the veteran's claims for entitlement to service 
connection for a back disorder, right and left knee 
disorders, and a right foot/heel condition (other than an 
already service-connected MTP disorder), a VA examination is 
necessary to ascertain the etiology of these claimed 
disorders.  

Service medical records were noted to show multiple episodes 
of treatment for back complaints during service between May 
1974 and May 1975, with a history of a fall on a floor 
preceding an episode of back pain in September 1974.  The 
service medical records are also significant for complaints 
of pain in the right knee and calf in June 1975 and of a sore 
left knee in August 1975.  

The veteran has asserted through his representative that he 
has these claimed disorders as secondary to his service-
connected right foot disorder and pointed to opinions from a 
Dr. G., D.C., and from VA physician's assistant S.C., that 
suggest that these disorders are related to gait changes from 
his service-connected foot disorder.  A review of the claims 
file reveals that S.C. stated in February 2003 that it was 
possible that the veteran's back pain was possibly related to 
service based on review of the service medical records and 
that the current right ankle conditions could be related to 
an altered gait.  The May 2003 opinion from Dr. G is noted to 
also possibly relate the veteran's current back disorder to 
the back problems treated in the service, apparently based on 
review of the service medical records.  

Although the veteran underwent a VA bone examination in 
August 2003, this examination was limited to the right foot 
and ankle, diagnosing only the right great toe MTP and 
peroneal ankle tendon syndrome, without addressing the 
etiology of these claimed conditions affecting the rest of 
the right foot, nor does it address the etiology of any 
claimed back disorder.  An examination is necessary to 
address whether any of these disorders of the right lower 
extremity encompassing the right knee and foot, any left knee 
disorder and any back disorder is either directly related to 
service or is being caused or aggravated by his service-
connected right first MTP/ankle tendon disorder.  

Regarding his claimed stomach condition to include as 
secondary to his service-connected right great toe disorder, 
the veteran contends that this matter was improperly 
adjudicated and did not include consideration of whether 
medication he was taking for the toe disorder was causing or 
aggravating this disorder.  Of note are some VA records from 
January 2003 suggesting that the veteran was taking Etodolac 
for his right foot, which was upsetting his stomach, with an 
assessment of dyspepsia secondary to NSAID.  An examination 
is necessary to address whether the service-connected right 
great toe condition to include treatment for this condition 
is causing or aggravating his stomach condition.  In addition 
he is noted to have been treated for diarrhea in service in 
February 1976, which should also be addressed by an 
examination of the etiology of his claimed gastrointestinal 
condition.

Regarding his claimed tinnitus, the Board notes that a 
February 2003 VA hearing evaluation deemed not adequate for 
rating purposes assessed complaints of borderline mild low 
and high frequency sensorineural hearing loss.  The veteran 
was noted to be filing a claim for service connection and was 
noted to have worked as a machinist mate for 2 years in the 
Navy.  Based on this history and the veteran's report of 
tinnitus, the treating doctor stated that it was possible 
that this condition could be related to service.  An 
examination is necessary to ascertain whether the veteran 
does have a tinnitus and if so, whether it is as likely as 
not related to his duties in the service.  His DD Form 214 
does confirm that he served as a marine mechanic.  

Finally regarding the claims for an increased rating for his 
right ankle peroneal tendon snapping syndrome, an examination 
is necessary to ascertain the current extent of this 
disability.  His most recent VA examination was in August 
2003, roughly 4 years ago.  Since this examination, he is 
noted to have undergone surgery on the right foot in December 
2003.  Given the amount of time which has passed, as well as 
the intervening surgery, a new examination is indicated.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are awarded 
for the claimed disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006)).  The notification 
should address the veteran's claims for 
service connection, to include the 
requirements for secondary service 
connection, increased ratings and earlier 
effective dates.  

(a) The AOJ must send the veteran a 
corrective notice addressing the increased 
rating claims, that: explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding the service 
connection and increased rating issues 
must also (1) inform the veteran of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claims. The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the completion of the above, the 
AOJ should schedule the veteran for VA 
examinations, by appropriate specialists, 
to determine the nature and etiology of 
the veteran's claimed disorders of the 
right knee, right foot, including the 
heel, any left knee disorder and any back 
disorder, to include as secondary due to 
service-connected right first MTP disorder 
and right ankle peroneal tendon snapping 
syndrome.  The examinations should be 
conducted by the appropriate specialists 
to determine whether any disorder(s) of 
the right knee, right foot, including the 
heel, any left knee disorder and any back 
disorder are due to or aggravated by the 
service-connected right first MTP disorder 
and right ankle peroneal tendon snapping 
syndrome, as well as whether any such 
disorders are directly due to service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examination 
reports must be annotated in this regard.  

The examiners are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed right knee, right foot, including 
the heel, any left knee disorder and any 
back disorder.  Specifically the 
examiner(s) is requested to provide an 
opinion as to (1) whether the veteran has 
a current disability of the right knee, 
right foot, including the heel, any left 
knee disorder and any back disorder; (2) 
whether any diagnosed disability of the 
right knee, right foot, including the 
heel, any left knee disorder and any back 
disorder at least as likely as not began 
in service; (3) the medical probability 
that any documented disability of the 
right knee, right foot, including the 
heel, any left knee disorder and any back 
disorder is related to the appellant's 
service-connected right first MTP disorder 
and right ankle peroneal tendon snapping 
syndrome and (4) whether it is at least as 
likely as not that the appellant's 
service-connected right first MTP disorder 
and right ankle peroneal tendon snapping 
syndrome aggravated or contributed to or 
accelerated any disability of the right 
knee, right foot, including the heel, any 
left knee disorder and any back disorder.  
If the appellant's service-connected right 
first MTP and right ankle peroneal tendon 
snapping syndrome aggravated or 
contributed to or accelerated any 
pathologic process involving either the 
disability of the right knee, right foot, 
including the heel, any left knee disorder 
and any back disorder, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After completion of #1 above, the AOJ 
should also schedule the veteran for a VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
the veteran's claimed gastrointestinal 
disorder, claimed as sliding hiatal 
hernia, dyspepsia, GERD.  The examination 
should determine whether any 
gastrointestinal disorder is due to or 
aggravated by the service-connected right 
great toe disorder, including any 
medication used to treat this disability.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
gastrointestinal disorder.  Specifically, 
the examiner is requested to provide an 
opinion as to 1) whether the veteran has a 
current gastrointestinal disability and 
the nature of such disorder; (1) the 
medical probability that any 
gastrointestinal disorder is related to 
any gastrointestinal disorders treated in 
service (2) the medical probability that 
any current gastrointestinal disability is 
related to the appellant's service-
connected right great toe disorder and 
treatment therein and (3) whether it is at 
least as likely as not (at least a 50 
percent chance) that the appellant's 
service-connected right great toe disorder 
or treatment for such aggravated or 
contributed to or accelerated any 
gastrointestinal condition(s) beyond any 
natural progression.  If the appellant's 
service-connected right great toe disorder 
including treatment for the same 
aggravated or contributed to or 
accelerated any pathologic process of the 
gastrointestinal system, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  After completion of #1 above, the AOJ 
must schedule the veteran for appropriate 
ear disease examination, by an appropriate 
specialist, for the purpose of determining 
the nature and etiology of any tinnitus 
disability that may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any indicated tests should be 
accomplished.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his tinnitus 
disorder.  Specifically, the examiner is 
requested to provide an opinion as to 1) 
whether the veteran has a current 
diagnosis of tinnitus; (2) the medical 
probability that any tinnitus disorder is 
related to service, to include acoustic 
trauma while serving as a marine mechanic.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After completion of #1 above, the AOJ 
must schedule the veteran for a VA 
examination, by an appropriate specialist, 
to determine the nature and extent of the 
veteran's service-connected arthritis 
right ankle peroneal tendon snapping 
syndrome.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to specifically 
comment on the ranges of motion of the 
affected areas, whether pain is visibly 
manifested on movement of the affected 
areas, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of disuse 
due to the service-connected disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
these service-connected disabilities.  The 
examiner should also comment on the 
functional limitations as well as weakened 
movement, excess fatigability, and 
incoordination, if any, caused by the 
veteran's service-connected connected 
right ankle peroneal tendon snapping 
syndrome in light of the provisions of38 
C.F.R. §§ 4.40, 4.45.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

6.  Following completion of the above, the 
AOJ should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), for 
the secondary service connection issues.  
An appropriate period of time should be 
allowed for response.

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The purposes of this remand 
are to comply with due process of law and to further develop 
the veteran's claims.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



